DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0051], “fore example” should read “for example” and in paragraph [0078], “hole transport solution 150s” should read “hole transport solution 150a.”  Appropriate correction is required.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 141L. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the claim recites limitations “the first electrodes” in line 6 and "the opening" in lines 8-9.  There are insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination it will be assumed that “the first electrodes” are referring back to “a first electrode” and “the opening” is referring to an opening from a plurality of openings.  Claims 19-20 which either directly or indirectly depend form claim 18 and which inherit issues of claim 18 are rejected for similar reason.
With respect to claim 19, the claim recited in lines 12-13, “leaving an exposed part of the lyophilic material layer through a development process.”  This limitation is, however, unclear.  Specifically, it is not clear as what is considered to be the claimed “exposed part” and how and/or to what  is it exposed to.  For the purpose of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0131671, hereinafter “Lee”) in view of Kim et al. (US 2014/0077182, hereinafter “Kim”) with Nishiyama et al. (US 2013/0119366, hereinafter “Nishiyama”) relied on as an evidentiary reference showing that in light-emitting display devices pixels are arranged in first and second directions that cross each other in order to form fully functional display devices.
Regarding claim 18, Lee teaches in Figs. 3, 5 and Figs. 6A-6E (annotated Figs. 3 and 6E and Fig. 6B shown below) a method of fabricating a light-emitting display device, the method comprising: 
forming a first electrode (E1, Fig. 6A and ¶[0056]) in each of a plurality of pixels (¶[0027]); 
forming a pixel defining layer (PDL, Fig. 6B and ¶[0057]) including a plurality of openings that respectively expose the first electrodes of corresponding ones of the pixels (Fig. 6B and ¶[0027]); 
forming a hole injection layer (20, Fig. 6B and ¶¶[0036] and [0057]) on the first electrode; 
forming a lyophilic pattern (31, annotated Fig. 3 and 30, Fig. 6C, ¶¶[0038] and [0059]), including a first part adjacent to a first sidewall of the opening (annotated Fig. 3) and a second part adjacent to a second sidewall of the opening (annotated Fig. 3, where it is noted that the limitation "adjacent" is interpreted as relating to a location that is near and/or close to the first and second sidewalls of the opening and may include other structures/layer/materials present between the sidewalls of the opening and the first and second parts in a similar manner in which the first and second parts of the lyophilic pattern 140 of the instant application are adjacent to the sidewalls 120 with hole injection layer 130 located therebetween and/or in a similar manner in which first part 141e shown in Fig. 11 of the instant application is adjacent to the first and/or second sidewalls, with parts 143e and 142e present between the first part and the first and second sidewall, respectively); 
(EML, annotated Fig. 6E and ¶[0065]); and
forming a second electrode (E2, Fig. 5 and ¶[0068]) on the light-emitting layer, wherein the lyophilic pattern is formed such that a height from a top surface of the hole injection layer to an edge of a top surface of the second part is lower than a height from the top surface of the hole injection layer to a top surface of the first part (annotated Fig. 3).


[AltContent: textbox (direction of decreasing exposure)][AltContent: ][AltContent: ][AltContent: textbox (second part)][AltContent: textbox (height from a top surface of hole injection layer (20) to a top surface of first part)][AltContent: ][AltContent: textbox (height from a top surface of hole injection layer (20) to an edge of the top surface of second part )][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image1.png
    521
    512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    543
    673
    media_image2.png
    Greyscale

[AltContent: textbox ((Annotated Figure))][AltContent: ][AltContent: textbox (second part)][AltContent: ][AltContent: textbox (second sidewall)][AltContent: ][AltContent: ][AltContent: textbox (first sidewall)]
    PNG
    media_image3.png
    553
    687
    media_image3.png
    Greyscale


	While Lee teaches that the light-emitting display device fabricated by the disclosed method includes a plurality of pixels, Lee does not explicitly teach that the 
	To begin with forming plurality of pixels so that they are arranged in first and second direction that cross each other would be obvious to one of ordinary skill in the art in order to form a fully functional light-emitting device as evidenced by Nishiyama (Fig. 1).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the plurality of pixels disclosed by Lee so that they are arranged in first and second direction that cross each other since such configuration is known in the art for forming a fully functional light-emitting device. 
Moreover, Kim in a similar field of endeavor teaches in Figs. 1 and 3F forming a hole transport layer (HTL, Figs. 1 and 3F and ¶¶[0042] and [0064]) on a lyophilic pattern (PM, Figs. 1 and 3F and ¶¶[0042] and [0065]) in order to improve characteristics of the light-emitting device by stably transporting holes to the light emitting layer (EL, Fig. 1 and ¶[0068]).  Thus, since the prior art teaches the claimed method steps one of ordinary skill in the art would find it obvious to use the known method steps as they would lead to predictable results.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a hole transport layer on the lyophilic pattern as disclosed by Kim in the method disclosed by Lee in order to improve characteristics of the light-emitting device by stably transporting holes to the light emitting layer.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claim 18 above, and further in view of Progler (US 2004/0185348, hereinafter “Progler”).
Regarding claim 19 (18), the combined teaching of Lee and Kim was discussed above in the rejection of claim 18 and includes wherein forming the lyophilic pattern includes forming a lyophilic material layer by coating a lyophilic solution on the hole injection layer (Lee, 30_1 (30), Fig. 6B and ¶[0057]), placing a pattern mask (Lee, SM, Fig. 6B and ¶[0059]) above the lyophilic material layer and irradiating light (Lee, LT, Fig. 6B and ¶[0059]) on the pattern mask, the pattern mask including a blocking region (Lee, P2, Fig. 6B and ¶[0058]), a transmitting region (Lee, P1, Fig. 6B and ¶[0058] and a semi-transmitting region (Lee, P2 with STs and ¶[0058]), and forming the second part of the lyophilic pattern using a part of the lyophilic material layer which corresponds to the semi-transmitting region of the pattern mask, wherein forming the second part includes leaving an exposed part of the lyophilic material layer through a development process, wherein the semi-transmitting region is placed to correspond to a part of the lyophilic material layer which overlaps the first electrode and is adjacent to the second sidewall of the opening (Lee annotated Fig. 3).
Lee and Kim, however, do not explicitly teach that the first part of the lyophilic pattern is formed using a part of the lyophilic material layer which corresponds to the transmitting region of the pattern mask and that the blocking region is placed to correspond to a top surface of the pixel defining layer and that the transmitting region is placed to correspond to a part of the lyophilic material layer which overlaps the first electrode and is adjacent to the first sidewall of the opening in the first direction.  (¶[0003]).  Namely, Progler teaches that the same structure can be formed using either positive photolithographic process, such as that disclosed by Lee, that includes removing exposed photosensitive material or a negative photolithographic process, such as that claimed, that includes removing unexposed material.  Thus, since the prior art teaches all of the claimed method steps, one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to use a  negative photolithographic process that includes placing a transmitting region to correspond to a part of the lyophilic material which overlaps the first electrode and is adjacent to the first sidewall of the opening in the first direction in order to form the first part of the lyophilic pattern and using the blocking region correspond to a top surface of the pixel defining layer, in place of the positive photolithographic process disclosed by Lee, as such processes were art recognized equivalents for forming a desired structure. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to place a transmitting region to correspond to a part of the lyophilic material which overlaps the first electrode and is adjacent to the first sidewall of the opening in the first direction in order to form the first part of the lyophilic pattern and to place the blocking 
Regarding claim 20 (1), the combine teaching of Lee, Kim and Progler discloses wherein an amount of exposure of the part of the lyophilic material layer which corresponds to the semi-transmitting region is smaller than an amount of exposure of the part of the lyophilic material layer which corresponds to the transmitting region (i.e. when negative photolithographic process is used in the method disclosed by the combined teaching of Lee, Kim and Progler, the transmitting region would be placed to correspond to a part of the lyophilic material layer which overlaps the first electrode and is adjacent to the first sidewall of the opening in the first direction, and thus the amount of exposure of the part of the lyophilic material layer which would correspond to the semi-transmitting region would be smaller than the amount of exposure of the part of the lyophilic material layer which corresponds to the transmitting region), and 
the amount of exposure of the part of the lyophilic material layer which corresponds to the semi-transmitting region decreases from the first sidewall toward the second sidewall of the opening (i.e. the amount of exposure of the part of the lyophilic material layer from which the second part of the lyophilic pattern is formed and which corresponds to the semi-transmitting region, decreases in the direction shown in the annotated Fig. 3 of Lee, since in the negative photolithographic process a thicker layer of a material corresponds to a larger amount of exposure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             
/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	1/15/2021